Citation Nr: 0824258	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-20 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  In April 
2007, the veteran and his spouse testified before the 
undersigned Veterans Law Judge at a travel board hearing held 
at the RO. 


FINDINGS OF FACT

The evidence weighs against a finding that the veteran has a 
current diagnosis of PTSD which comports with the diagnostic 
criteria of the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was  incurred in service.  
38 C.F.R. § 3.303(d) (2007).  Service connection may also be 
established for certain chronic diseases, including psychoses 
that are manifested to a compensable degree within a 
presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  38 C.F.R. § 4.125 (2007).  The DSM-IV criteria for 
a diagnosis of PTSD include:  A) exposure to a traumatic 
event; B) the traumatic event is persistently experienced in 
one or more ways; C) persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven 
symptoms; D) persistent symptoms of increased arousal are 
reflected by at least two of five symptoms; E) the duration 
of the disturbance must be more than one month; and F) the 
disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  DSM-IV, Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The record before the Board includes service personnel 
records, service medical records, post-service medical 
records, statements from the veteran, his spouse, and friends 
who knew the veteran outside of service, and April 2007 
testimony from the veteran and his spouse before the Board.  
That evidence will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran's report of discharge lists his military 
occupational specialty as an armor gunner in the infantry, 
and shows that he received the Vietnam Campaign Medal, the 
National Defense Service Medal, the Vietnam Service Medal, 
the Good Conduct Medal, the Bronze Star Medal, and an 
Overseas Service Bar.  The veteran's awards are suggestive 
but not necessarily indicative of service in combat.  The 
record does not otherwise demonstrate that the veteran 
engaged in combat with the enemy during service.  Therefore, 
the Board finds that the veteran's alleged service stressors 
must be verified by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f).

The veteran, in written statements and in testimony before 
the Board, claims that while serving in Vietnam, he was 
exposed to combat and non-combat stressors that support a 
PTSD diagnosis.  Specifically, the veteran maintains that in 
October 1968, he took part in a firefight with Viet Cong 
enemy combatants in which he suffered a bad burn on his right 
arm from a hot shell casing and incurred burns from shell 
fragments penetrating his flak jacket.  Additionally, the 
veteran reports that he was frequently afraid for his life 
while taking part in "search and destroy missions" and that 
he had several close encounters with friendly fire.  Other 
claimed stressors include helping load badly wounded veterans 
into medivac helicopters and experiencing feelings of guilt 
when his Vietnam tour ended.  Finally, and most 
significantly, the veteran asserts that he was traumatized 
after learning that a friend had been killed in Vietnam in 
April 1968.  The veteran states that he accompanied his 
friend's casket back to the United States at the request of 
the latter's family.  

In an effort to verify the veteran's alleged stressors, VA 
contacted the United States National Archives and Records 
Administration, which confirmed that the veteran's friend, 
died of non-hostile causes in Vietnam at the time noted by 
the veteran.  Accordingly, the Board finds that particular 
claimed stressor may be considered corroborated by the 
evidence of record.

Nevertheless, the Board finds that the medical evidence does 
not support a diagnosis of PTSD and service connection is 
therefore not warranted.  Specifically, the veteran's service 
medical records are void of any clinical evidence of a 
psychiatric disability during service.  Further, the evidence 
weighs against a finding of a current competent diagnosis of 
PTSD.

The veteran's service records demonstrate that he had 
approximately eight months of service in Vietnam, from March 
1968 to November 1968.  He received awards indicating service 
during the Vietnam era, but no awards which denote combat.  
Additionally, his service medical records do not demonstrate 
treatment for or diagnoses of psychiatric problems.  On 
examination prior to his discharge from service in November 
1968, the veteran noted feelings of depression and excessive 
worry.  Clinical evaluation was negative for any psychiatric 
abnormalities.  

The first post-service clinical evidence related to PTSD is 
the veteran's June 2005 VA psychiatric examination.  At that 
time, the veteran reported that on three prior occasions, he 
had sought treatment with a private psychologist.  That 
treatment is not reflected in the veteran's claims folder.  
Nor has the veteran provided any other evidence that would 
enable VA to obtain this information on his behalf.  
Consequently, any additional information that may have been 
elicited in support of the veteran's service connection claim 
has not been not obtained because of his failure to 
cooperate.  The Board reminds the veteran that the duty to 
assist in the development and the adjudication of claims is 
not a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).   

At the time of his June 2005 VA psychiatric examination, the 
veteran reported a long history of anger, road rage, 
bitterness, feelings of withdrawal, alcohol abuse, and other 
psychiatric symptoms, which he ascribed to his in-service 
stressors.  Additionally, the veteran reported that he had 
sought treatment with a private psychologist.  However, the 
veteran denied that he had been hospitalized or prescribed 
medication for any psychiatric disorder.  Based upon the 
veteran's statements, a psychiatric evaluation, and a review 
of the claims folder, the VA examiner concluded that the 
veteran had an adjustment disorder with depressed mood, which 
was attributable to the veteran's recent physical health 
problems, in particular, his atrial fibrillation.  The VA 
examiner also noted that the veteran had a long-standing 
issue with alcohol abuse.  Significantly, however, the VA 
examiner expressly found that the veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD because, while he did 
have a documented in-service stressor, there was no 
indication that he persistently experienced a traumatic event 
from service in one or more ways, that he persistently 
avoided stimuli associated with his in-service experiences, 
or that he experienced a numbing of general responsiveness.

In February 2006, the veteran underwent evaluation by a 
private psychologist.  The following month, that psychologist 
submitted a report which diagnosed the veteran with chronic 
PTSD.  In support of that diagnosis, the psychologist noted 
that the veteran reported a history of flashbacks and violent 
dreams related to his service in Vietnam, which were 
triggered by recent events, such as the 2002 sniper attacks 
in Washington.  The private psychologist also found that the 
veteran's reluctance to talk about his Vietnam experiences, 
his avoidance of military reunions, and his inability to 
recall important aspects of his trauma were all indicative of 
persistent avoidance of stimuli associated with one or more 
in-service stressors.

The record thereafter shows that in November 2006, the 
veteran underwent an additional examination that was jointly 
conducted by two VA psychiatrists.  Based upon a review of 
the veteran's claims folder, including prior VA and private 
examinations, and an independent psychiatric evaluation, the 
VA examiners concluded that the veteran met the DSM-IV 
criteria for alcohol dependence, unspecified adjustment 
disorder, and maladaptive behaviors with dealing with stress.  
However, the two VA psychiatrists expressly ruled out a 
diagnosis of PTSD.  In so doing, the VA examiners 
acknowledged that the veteran reported having flashbacks and 
nightmares that he claimed were related to Vietnam.  
Nevertheless, the VA examiners determined that the veteran 
was unable to relate his flashbacks and nightmares to a 
specific traumatic event or to other internal or external 
stimuli from service.  Additionally, the VA examiners found 
there was no indication that the veteran was actively trying 
to avoid thoughts, feelings, or conversations related to his 
alleged in-service stressors.  Moreover, despite the 
veteran's purported reticence about his experiences in 
Vietnam, the examiners found that the veteran did not have 
problems recalling those experiences.  Further, 
notwithstanding the veteran's complaints of social 
withdrawal, the examiners found that his stable marriage, his 
history of positive interactions with family and friends, 
including fellow members of his American Legion Post, and his 
pursuit of a new part-time job were not indicative of 
markedly diminished interest or participation in significant 
activities.  For those reasons, the VA examiners concluded 
that the veteran did not meet the DSM-IV criteria for PTSD.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

Although supportive of the veteran's claim, the Board is 
inclined to place less probative value on the diagnosis of 
PTSD at the veteran's March 2006 evaluation by the private 
psychologist.  The Board assigns greater weight to the June 
2005 and November 2006 VA psychiatric examinations.  Both the 
June 2005 and November 2006 VA examiners' opinions were based 
upon thorough and detailed examinations of the veteran and 
claims folder, and the examiners provided detailed rationales 
for their opinions.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the veteran's history, and the thoroughness and detail of 
the opinion).  In contrast, the private psychologist did not 
indicate that he had reviewed the veteran's complete claims 
folder and medical history.  Moreover, in placing greater 
weight on the November 2006 VA opinion finding that the 
criteria for a diagnosis of PTSD had not been met, the Board 
considers it significant that the opinion is more current 
than the opinion of the private psychologist.  Additionally, 
the two VA psychiatrists who jointly examined the veteran in 
November 2006 reconciled their opinion with the March 2006 
report of the private psychologist and all other conflicting 
evidence of record.  Further, both the December 2005 and 
November 2006 VA examiners' opinions expressly discussed the 
veteran's claimed stressors and symptoms in the context of 
the clinician-administered PTSD scale under the DSM-IV.  The 
VA examiners concluded that the veteran did not meet the DSM 
IV diagnostic criteria for PTSD and specifically explained 
which criteria the veteran did not meet and why his symptoms 
did not meet those criteria.  Therefore, the Board finds that 
VA examiners' opinions more persuasive.

The Board finds that the evidence of record preponderates 
against a finding that a diagnosis of PTSD is warranted, and 
the claim must be denied.  The Board has considered the 
veteran's assertions, and those of his spouse and friends, 
that he has symptoms consistent with a diagnosis of PTSD.  
However, as laypersons without the appropriate medical 
training and expertise, they are not competent to render a 
probative opinion on a medical matter, such as whether the 
veteran in fact suffers from service-related PTSD.  Bostain 
v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. 
App. 183 (1997) (laypersons are generally not capable of 
opining on matters requiring medical knowledge).

The Board finds that the weight of the medical evidence fails 
to support a current diagnosis of PTSD.  In reaching this 
conclusion, the Board has considered the evidence of record 
carefully, particularly in light of the March 2006 private 
psychologist's opinion, which supports the veteran's claim.  
However, because the Board finds that both the prior and 
subsequent VA examinations that did not diagnose PTSD are of 
greater probative and persuasive value.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2005 and September 
2006, a rating decision in July 2005, and a statement of the 
case in April 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


